| Case 4:20-cr-01219-RM-DTF Document 1 Filed 05/12/20 Page 1 of 1

CRIMINAL COMPLAINT
(Electronically Submitied)

 

 

 

 

. . : 1 of ARIZONA
United States District Court “meer
United States of America DOCKET NO.
Vv.
Jose Eduardo Fernandez-Zayala MAGISTRATES CASENO.
YOB: 1983; Citizen of Mexico ?() 2 q 7 Z 5 ii J

 

Complaint for violation of Title 8, United States Code Sections 1326(a) and (b)(1)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about May 11, 2020, at or near Topawa, in the District of Arizona, Jose Eduardo Fernandez-Zavala, an
alien, entered, and was found in the United States of America after having been denied admission, excluded, deported,
and removed from the United States through San Ysidro, California on August 26, 2015, and without obtaining the
express consent of the Attorney General or the Secretary of the Department of Homeland Security to reapply for
admission thereto; in violation of Titie 8, United States Section 1326(a), enhanced by Title 8, United States Code,
Section 1326(b)(1), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Jose Eduardo Fernandez-Zavala is a citizen of Mexico. On August 26, 2015, Jose Eduardo Fernandez-Zavala
was lawfully denied admission, excluded, deported and removed from the United States through San Ysidro,
California. On May 11, 2020, agents found Jose Eduardo Fernandez-Zavala in the United States at or near
Topawa, Arizona, without the proper immigration documents. Jose fduardo Fernandez-Zavala did not obtain the
express consent of the Attorney General or the Secretary of the Department of Homeland Security to re-apply for
admission to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

 

 

 

DETENTION REQUESTED SIGNATURE OF COMPLAINANT (offictal title)
Being duly sworn, I declare that the foregoing is JOHN J O CONNOR IIf-2st#ly sisted by JOHN 0 CONNOR I
true and correct to the best of my knowledge. i
LMG2/JO _ | OBFICIAL TITLE
AUTHORIZED AUSA /s/Liza Granoff John J, O’Connor
Border Patrol Agent

 

Sworn by telephone x

 

SIGNATURE OF MAGISTRATE pene DATE

% he uel “oY Rotean - May 12, 2020
>See Federal rules of Criminal raph A, wal 54

 

 

 

 

 
